Citation Nr: 1746808	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  12=26 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1980 to June 2002.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Anchorage, Alaska Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Denver, Colorado RO.  In February 2014 this matter was remanded to afford the Veteran a hearing before the Board.  In January 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.  In April 2016, this matter was remanded for additional development of the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records (STRs) show that in November 1999 he reported a history of pain in the shoulders.  Shoulder X-rays were ordered due to the history of shoulder girdle pain; follow-up a month later was planned.  The STRs show he was seen on multiple occasions for right shoulder complaints.  On February 2002 service separation examination the Veteran right shoulder  complaints were noted, no left shoulder complaints or abnormalities were noted.  

As noted in the April 2016 Board remand, the diagnoses pertaining to the left shoulder include degenerative changes of the acromioclavicular joint, partial left rotator cuff tear and impingement syndrome, left cervical neuritis and tendinopathy/tendonitis.  It was also noted that the Veteran sustained a torn bicep following service.  The left shoulder was essentially normal on imaging in September 2013.  VA medical opinions in November 2012 and June 2013 were deemed to be inadequate.  On July 2016 VA examination, the examiner opined that it is less likely than not that the Veteran's left shoulder condition was incurred in service.  The provider explained, in essence, that left shoulder pain would have been reported when the Veteran said he had right shoulder pain.  It appears that the provider interpreted the history noted as indicating the Veteran had right shoulder pain.  The Board's review of that record found that what was noted was "joint pain-shoulders/Rt. Knee" and that the right knee was post-surgery.  The treatment plan was for "shoulder [right or left not specified] film secondary to shoulder girdle pain" with follow-up in a month.  Accordingly, it appears that the opinion was based on a partially inaccurate factual premise, and it is therefore inadequate for rating purposes.  Corrective action is necessary.

The case is REMANDED for the following:

1.  The AOJ should arrange for the record to be returned to the July 2016 VA examiner (or, if that provider is unavailable, forwarded to another appropriate physician) for review and an advisory medical opinion regarding the likely etiology of the Veteran's left shoulder disability, to include whether it is at least as likely as not (a 50% or greater probability) that it is related to service.  The examiner should re-review the November 1999 service treatment record in light of the Board's observations above, and provide an opinion regarding the likely etiology of the Veteran's current left shoulder disability, and specifically whether it is related to his noted shoulder complaints in service..  

The opinion must include rationale that cites to supporting factual data..  

2.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

